SENTENCIA
H-I
Héctor E. Domenech, Inspector del Departamento de Hacienda —desempeñándose como agente de arbitrios en los predios de la compañía privada Federal Express — (1) decidió examinar un paquete porque de su manifiesto el remitente señalaba que su contenido era un brazalete y una cadena con valor total de diez dólares ($10). Le pareció insólito el valor informado. El paquete estaba dirigido a Charlie Molina. Al abrirlo encontró varios paquetes que contenían marihuana.
Entonces procedió a cerrarlo e informar a su supervisor, quien llamó a la Policía. El agente Medal Díaz, de la Divi-sión de Drogas, acudió al lugar y reabrió el paquete. Ese día, dicho agente se lo llevó a su oficina porque Federal Express no pudo conseguir una guagua suya para entregarlo.
Tres (3) días después, el agente Medal, en un vehículo oficial de Federal Express, y vistiendo un uniforme de la compañía —fingiendo ser empleado— le entregó el paquete a Eduardo Amador, quien le aceptó ser Charlie Molina. Mi-nutos después, lo arrestó por posesión de marihuana con intención de distribuirla. Inmediatamente Amador adujo que no era Charlie Molina y tiró el paquete al suelo.
Luego de la vista preliminar, en la vista en su fondo, Amador solicitó sin éxito la supresión de evidencia (marihuana), fundado en que fue producto de un registro ilegal por los agentes del Departamento de Hacienda y de la Policía.
*553Eventualmente fue hallado culpable por tribunal de de-recho de infracción al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404. En ape-lación, el Tribunal de Circuito de Apelaciones (Hons. Ne-grón Soto, Alfonso de Cumpiano y Brau Ramírez, Jueces) acogió su planteamiento y revocó.
A solicitud del Procurador General revisamos(2)
II
El Tribunal de Apelaciones delimitó la controversia a examinar si: (1) el acusado tenía una expectativa razona-ble de intimidad en el paquete cerrado enviado a través de un servicio de correo privado, y (2) si la autorización con-cedida al Secretario de Hacienda y sus delegados adminis-trativos bajo la Ley de Arbitrios de 1987, de abrir e inspec-cionar el paquete bajo las circunstancias en particular del caso de autos, infringió su interés o expectativa razonable de intimidad.
 En Puerto Rico la norma general —conforme a la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1— es que todo registro, allanamiento o incautación que se realice sin una orden judicial previa es irrazonable per se. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984). Esta norma también aplica a los registros administrativos.
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, en su See. 6.1 (3 L.P.R.A. see. 2191), dispone así las situaciones en las que una agencia puede realizar inspecciones para hacer cumplir sus reglamentos y resoluciones sin la expedición de una orden de registro y allanamiento:
*554(a) En casos de emergencias, o que afecten la seguridad o salud pública;
(b) al amparo de las facultades de licénciamiento, concesión de franquicias, permisos u otras similares;
(c) en casos en que la información es obtenible a simple vista o en sitios públicos por mera observación. 3 L.P.R.A. see. 2191.
El Tribunal de Apelaciones, citando a Cámara v. Municipal Court, 387 U.S. 523 (1967), señaló que para examinar la validez de un registro administrativo sin una or-den previa era necesario: (1) la existencia de un interés público significativo que el Estado quiere proteger; (2) que la intrusión sea mínima; (3) que el propósito del registro administrativo sin una orden no sea descubrir un crimen, y (4) que requerir una orden de registro contrarrestaría y haría impráctica la protección del interés público que se persigue.
A base de ese análisis el foro apelativo concluyó que existía una expectativa de respeto al ámbito de lo privado en el paquete enviado: estaba completamente sellado, su contenido no estaba a simple vista, tanto el remitente como el consignatario no esperaban que ninguna persona examinara su contenido. United States v. Jacobsen, 466 U.S. 109, 114 (1984). Por el mero hecho de haber encontrado evidencia delictiva no puede considerarse el registro sin una orden judicial como razonable. Id.
Luego de determinar que existía una expectativa razonable de privacidad en el paquete enviado, el Tribunal de Apelaciones evaluó la validez del registro. Concluyó que aunque la Ley Núm. 5 de 8 de octubre de 1987 (13 L.P.R.A. ant. see. 7001 et seq.) —conocida como la Ley de Arbitrios de 1987 — (3) faculta al Secretario de Hacienda a realizar inspecciones y exámenes administrativos; no dispone ex-presamente que se realice la inspección y el registro sin una orden judicial previa.
*555Además, el Tribunal de Apelaciones concluyó que la referida Ley de Arbitrios de 1987 impone un arbitrio a la transacción o venta al detal de joyería, no sobre el artículo como tal. Indicó que, en el caso de autos, no se consintió el registro ni existían circunstancias de emergencia que requieran una solución distinta por el peso de los intereses en conflicto. Concluyó que el Inspector de Hacienda debió obtener una orden judicial previa de registro.
HH HH H-1
Evaluados los planteamientos y argumentos del Procu-rador General y los expuestos por el recurrido Amador en oposición, con vista al criterio mayoritario convergente —aunque por fundamentos distintos y pluralistas— se con-firma la sentencia del Tribunal de Circuito de Apelaciones que decretó ilegal el registro del paquete y suprimió la evidencia.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo.
El Juez Asociado Señor Negrón García emitió una opinión concurrente, a la cual se unie-ron el Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Corrada Del Río. El Juez Asociado Señor Re-bollo López emitió una opinión concurrente. La Juez Asociada Señora Naveira de Rodón y el Juez Asociado Se-ñor Hernández Denton concurrieron con el resultado sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo
*556— O —

 Entidad dedicada al transporte de correspondencia y paquetes en el comercio interestatal.


 Discute el siguiente señalamiento:
“Incurrió en error el Honorable Tribunal de Apelaciones al resolver que el con-victo- Apelante de epígrafe fue objeto de un registro irrazonable.” Petición de certio-rari, pág. 3.


 13 L.P.R.A. see. 7001 et seq.